
	
		I
		112th CONGRESS
		1st Session
		H. R. 2330
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Loebsack
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish a National Flood Research and Education
		  Consortium to plan, coordinate, conduct, and share research on flooding, flood
		  prevention, and other flood-related issues, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Flood Research and Education
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)According to the National Oceanic and
			 Atmospheric Administration (NOAA) three-fourths of all presidential disaster
			 declarations are associated with flooding.
			(2)According to NOAA,
			 in most years flooding causes more damage in the United States than any other
			 severe weather related event, an average of $5.3 billion a year for the 30-year
			 period, 1975–2004.
			(3)Flooding, flood
			 prevention, and flood-related socio-economic, environmental, health and policy
			 issues are highly complex with implications for loss of life and billions in
			 damage to all sectors of our economy.
			(4)There is not
			 currently a national-level comprehensive effort to research flooding, flood
			 prevention, and flood-related issues.
			(5)Flooding, flood
			 prevention, and flood-related issues require a national-level comprehensive and
			 collaborative research effort to help advance understanding of the variety of
			 issues on causes of flooding, and implementation of prediction methods as well
			 as policies that would help prevent future damage and natural disasters.
			(6)A
			 national-level effort should include partnerships between the Federal
			 Government and institutions of higher education all with expertise in the areas
			 of physical and environmental science, including hydrology, hydraulics,
			 hydrometeorology, climate, as well as in engineering, sociology and
			 economics.
			(7)A
			 national-level effort should include research on climate and weather and any
			 other area related to flooding, flood prevention, and other flood-related
			 issues, including—
				(A)analysis of the
			 economic effects of flooding;
				(B)evaluation and
			 development of strategies, techniques, and technologies to reduce, manage,
			 monitor, and prevent flooding;
				(C)analysis of
			 Federal, State, regional, and local flood policy;
				(D)and development of
			 risk-assessment tools, methods, and models.
				(8)A
			 national-level effort should also include development of recommendations and
			 identification of best practices for predicting, preventing, and minimizing
			 flooding and its effects, including—
				(A)risk-assessment
			 tools, methods, and models;
				(B)strategies and
			 techniques for monitoring and predicting flooding;
				(C)strategies and
			 techniques for flood management and prevention;
				(D)the adoption and
			 use of relevant technologies;
				(E)Federal, State,
			 regional, and local flood policies; and
				(F)coordination and
			 cooperation among local, State, and Federal flood-related efforts.
				(9)Research,
			 recommendations, and best practices should be developed by taking into account
			 regional differences in hydrology, weather, geography, economy, and population
			 density while ensuring inland and non-oceanic flooding situations, among
			 others, are represented.
			(10)Demonstration
			 projects should be used to test the efficacy of new strategies, techniques and
			 technologies for assessing flood risk, monitoring, and predicting and provide
			 local governments the opportunity to participate in areas where new strategies
			 are needed.
			(11)There are multiple areas of Federal, State,
			 and local government responsibility for flooding and water-related issues.
			 Thus, a national-level research effort should involve the development of
			 collaborative networks on regional flooding, flood prevention, and
			 flood-related issues, including the following entities—
				(A)relevant Federal departments and agencies,
			 including water-research efforts within NOAA and other Federal entities;
				(B)State, county, and
			 local governments;
				(C)local Councils of
			 Governments or regional and Metropolitan Planning Organizations;
				(D)State agriculture,
			 natural resource, environment, economic development, homeland security, and
			 water agencies;
				(E)county disaster
			 recovery coordinators, emergency management personnel, and first
			 responders;
				(F)public or private
			 colleges and universities;
				(G)floodplain
			 managers;
				(H)watershed
			 organizations and boards;
				(I)agriculture and
			 commodity Organizations;
				(J)resource,
			 conservation, preservation and environmental organizations;
				(K)homeowners
			 associations and organizations; and
				(L)business and
			 development organizations.
				3.Office of Flood
			 Research and Policy
			(a)Establishment
				(1)In
			 generalThere is hereby established within the National Oceanic
			 and Atmospheric Administration (NOAA) an Office of Flood Research and
			 Policy.
				(2)Director
					(A)In
			 generalThe Office shall be headed by a Director, who shall be
			 appointed by the Administrator of NOAA.
					(B)SalaryThe rate of pay for the Director shall not
			 exceed the rate payable for level IV of the Executive Schedule under section
			 5316 of title 5, United States Code.
					(3)Staff
					(A)In
			 generalThe Director may
			 appoint and fix the pay of personnel as the Director considers
			 appropriate.
					(B)Detail of
			 Government employeesUpon
			 request of the Director, the head of any Federal department or agency may
			 detail, on a reimbursable basis, any of the personnel of that department or
			 agency to the Office to assist the Director in carrying out his duties under
			 this Act.
					(C)Experts and
			 consultantsThe Director may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code.
					(b)DutiesThe
			 Director shall—
				(1)establish and
			 oversee the National Flood Research and Education Consortium described in
			 section 4;
				(2)make recommendations and identify best
			 practices for predicting, preventing, and minimizing flooding and its effects
			 in accordance with
			 subsection (c);
				(3)submit to Congress
			 an annual report in accordance with
			 subsection (d);
				(4)establish and
			 maintain a page on the public NOAA Web site in accordance with
			 subsection (e); and
				(5)review applications that have been approved
			 by the Lead Partner Institution (LPI) and award grants for demonstration
			 projects in accordance with
			 section 6.
				(c)Recommendations
			 and best practices
				(1)In
			 generalThe Director, in consultation with the Director of the
			 United States Geological Survey, the Commanding General of the United States
			 Army Corps of Engineers, and the heads of other relevant Federal agencies,
			 shall develop recommendations and identify best practices for predicting,
			 preventing, and minimizing flooding and its effects, including—
					(A)risk-assessment
			 tools, methods, and models;
					(B)strategies and
			 techniques for monitoring and predicting flooding;
					(C)strategies and
			 techniques for flood management and prevention;
					(D)the adoption and
			 use of relevant technologies;
					(E)Federal, State, regional, and local flood
			 policies; and
					(F)coordination and cooperation among local,
			 State, and Federal flood-related efforts.
					(2)Additional
			 considerationsIn developing the recommendations and best
			 practices described in
			 paragraph (1), the Director shall
			 consider—
					(A)the annual report
			 submitted by the LPI in accordance with
			 section 4(f); and
					(B)regional
			 differences in hydrology, weather, geography, economy, and population
			 density.
					(d)ReportThe
			 Director shall submit to Congress an annual report on the activities of the
			 Office and the Consortium.
			(e)Web
			 siteThe Director shall
			 establish and maintain a page on the public NOAA Web site on which the Director
			 shall publish—
				(1)the
			 recommendations and best practices described in
			 subsection (c); and
				(2)the annual report
			 described in
			 subsection (d).
				(f)Oversight
				(1)ResearchThe Director shall establish procedures to
			 ensure that there is full and effective review of the research conducted by the
			 Consortium.
				(2)Periodic
			 reviewPeriodically (and not
			 less than every year), the Director shall review the activities of the
			 Consortium to ensure that—
					(A)Consortium members
			 are fulfilling their duties under section 3; and
					(B)funds received under this Act are used
			 solely for such purposes.
					(3)InformationConsortium
			 members shall provide the Director with any information that the Director
			 considers necessary to carry out his responsibilities under this
			 section.
				4.National Flood
			 Research and Education Consortium
			(a)Establishment
				(1)In
			 generalThe Director shall establish a National Flood Research
			 and Education Consortium.
				(2)Members
					(A)CompositionThe
			 Consortium shall consist of—
						(i)a LPI selected by the Director as described
			 in section 5(a); and
						(ii)additional
			 partner institutions selected by the Director and LPI as described in
			 section 5(b).
						(B)Limitation to
			 institutions of higher educationMembers of the Consortium shall
			 be institutions of higher education.
					(b)Duties of
			 Consortium membersEach
			 Consortium member shall—
				(1)conduct research on flooding, flood
			 prevention, and other flood-related issues, including—
					(A)analysis of the
			 economic effects of flooding;
					(B)evaluation and
			 development of strategies, techniques, and technology to reduce, manage,
			 monitor, and prevent flooding;
					(C)analysis of Federal, State, regional, and
			 local flood policy; and
					(D)development of risk-assessment tools,
			 methods, and models; and
					(2)develop
			 undergraduate and graduate courses on flooding, flooding prevention, and other
			 flood-related issues.
				(c)Additional
			 duties of Lead Partner InstitutionIn addition to fulfilling the duties
			 described in
			 subsection (b), the LPI shall—
				(1)establish a center
			 to plan, coordinate, and facilitate research and information sharing among the
			 Consortium members;
				(2)review and approve
			 applications for grants under
			 section 6;
				(3)oversee
			 demonstration projects funded by grands awarded under
			 section 6;
				(4)submit to the
			 Director an annual report in accordance with
			 subsection (f); and
				(5)establish and
			 maintain an Internet Web site in accordance with
			 subsection (g).
				(d)Improvement of
			 Lead Partner Institution facilities
				(1)In
			 generalSubject to the requirements of
			 paragraph (2), the LPI may use funds
			 authorized pursuant to
			 section 7(a)(2) to improve facilities
			 used by the LPI in carrying out its duties under this section.
				(2)RequirementsIn order for the LPI to be eligible to
			 receive funds under this subsection—
					(A)the LPI shall submit to the Director a plan
			 detailing the proposed improvements, including—
						(i)the
			 projected cost of such improvements;
						(ii)a
			 description of engineering, design, staffing, and equipment needs; and
						(iii)such additional information as the Director
			 shall require; and
						(B)the Director shall
			 approve such plan.
					(e)Annual
			 Report
				(1)ContentsFor
			 each fiscal year in which the Consortium is funded under this Act, the LPI
			 shall prepare a report that includes—
					(A)a summary of the
			 research and activities—
						(i)conducted by each
			 Consortium member during the fiscal year in accordance with this Act;
			 and
						(ii)planned by each Consortium member for the
			 next fiscal year in accordance with this Act;
						(B)a detailed accounting of the
			 amounts—
						(i)expended by each
			 Consortium member during the fiscal year in carrying out this Act; and
						(ii)planned to be expended by each Consortium
			 member for the next fiscal year in carrying out this Act;
						(C)the number of
			 applications for grants under section 5 received during the fiscal year, a list
			 of such grants awarded during the fiscal year, and the status of demonstration
			 projects funded by such grants; and
					(D)such additional
			 information as the Director shall require.
					(2)Final
			 reportIn the case of the final annual report, the LPI may
			 exclude the information described in
			 paragraph (1)(A)(ii) and
			 paragraph (1)(B)(ii).
				(3)TimingThe LPI shall submit the report described
			 in
			 paragraph (1) to the Director no later
			 than 30 days after the end of the fiscal year.
				(f)Web
			 siteThe LPI shall establish and maintain an Internet Web site
			 for the Consortium on which the LPI shall publish—
				(1)information about
			 the purpose of the Consortium;
				(2)the location and
			 contact information of Consortium members;
				(3)a
			 link to the page of the Office on the public NOAA Web site;
				(4)a detailed description of all research
			 conducted by Consortium members in accordance with this Act;
				(5)articles on flooding, flood prevention, and
			 flood-related issues published in peer-reviewed academic journals by professors
			 of Consortium members;
				(6)information about
			 the grant program described in
			 section 6, including the application and
			 criteria for selection;
				(7)the status of
			 demonstration projects funded by the grant program described in
			 section 6; and
				(8)such additional
			 information as the Director shall require.
				(g)InformationConsortium members shall provide the LPI
			 with any information the LPI considers relevant to carry out its
			 responsibilities under this section.
			5.Selection of
			 Consortium Members
			(a)Lead Partner
			 Institution
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Director shall select an institution of higher education to serve
			 as the lead partner institution to head the Consortium.
				(2)ApplicationAn
			 institution of higher education desiring to be selected as the LPI of the
			 Consortium shall submit an application to the Director at such time, in such
			 form, and containing such information and assurances as the Director shall
			 reasonably require. Such application shall include—
					(A)a comprehensive
			 prospectus for the operation of the Consortium;
					(B)a research
			 proposal;
					(C)a description of
			 relevant current and past research conducted by the institution;
					(D)a plan to develop undergraduate and
			 graduate courses on flooding, flooding prevention, and other flood-related
			 issues;
					(E)a plan to
			 incorporate undergraduate and graduate students in the work of the
			 Consortium;
					(F)a proposed budget;
			 and
					(G)a certification
			 that the applicant will provide non-Federal matching funds in an amount that is
			 at least equal to 20 percent of any funds received under this Act.
					(3)PriorityIn
			 selecting the LPI, the Director shall give priority to an applicant
			 that—
					(A)has significant research expertise in the
			 areas of physical and environmental science, flooding, hydraulics,
			 hydroscience, engineering, and meteorology;
					(B)is located in a
			 State that frequently experiences non-oceanic and inland flooding;
					(C)has previously
			 partnered with or received funds from the Federal Government to research
			 flooding, hydrology, and watershed issues;
					(D)has experience
			 operating a flood research center serving the State or region in which the
			 institution is located;
					(E)has the capability
			 to take a leading role in coordinating and fulfilling the purposes of the
			 Consortium; and
					(F)has the capacity
			 to administer the demonstration project grant program described in
			 section 6.
					(b)Additional
			 Members
				(1)In
			 generalNot later than 90 days after the selection of the LPI,
			 the Director, in coordination with the LPI, shall select additional
			 institutions of higher education to participate in the Consortium.
				(2)ApplicationAn institution of higher education desiring
			 to be selected as a member of the Consortium shall submit an application to the
			 Director at such time, in such form, and containing such information and
			 assurances as the Director shall reasonably require. Such application shall
			 include—
					(A)a research proposal;
					(B)a description of
			 relevant current and past research conducted by the institution;
					(C)a plan to develop undergraduate and
			 graduate courses on flooding, flooding prevention, and other flood-related
			 issues;
					(D)a plan to
			 incorporate undergraduate and graduate students in the work of the
			 Consortium;
					(E)a proposed budget;
			 and
					(F)a certification
			 that the applicant will provide non-Federal matching funds in an amount that is
			 at least equal to 20 percent of any funds received under this Act.
					(3)PriorityIn selecting additional members of the
			 Consortium, the Director shall give priority to an applicant that—
					(A)has demonstrated research expertise in an
			 area or areas related to flooding; and
					(B)has the ability to
			 plan, coordinate, and conduct research related to flooding, flood prevention,
			 and flood-related issues.
					6.Grant program for
			 demonstration projects
			(a)EstablishmentFrom funds made available under
			 section 7(a), the Director shall award
			 grants to States and units of local government for the purpose of funding
			 eligible demonstration projects.
			(b)ApplicationTo
			 be eligible to receive a grant under this section, a State or unit of local
			 government shall submit an application to the LPI at such time and in such
			 manner as the LPI, in consultation with the Director, shall reasonably
			 require.
			(c)Approval of
			 grant
				(1)In
			 generalThe award of a grant under
			 subsection (a) shall require the approval of
			 both the LPI and the Director.
				(2)Timing
					(A)LPIThe LPI shall approve or reject an
			 application for a grant under
			 subsection (a) not later than 60 days after
			 receiving the completed application.
					(B)DirectorIf the LPI approves an application for a
			 grant under
			 subsection (a), the Director shall approve
			 or reject such application not later than 30 days after approval by the
			 LPI.
					(d)Eligible
			 demonstration projectsA
			 State or unit of local government that receives a grant under
			 subsection (a) shall use such grant to fund
			 demonstration projects that—
				(1)implement the recommendations and best
			 practices described in
			 section 3(c); or
				(2)test new or improved techniques,
			 strategies, technologies, methods, tools, and models for predicting,
			 preventing, and minimizing flooding and its effects.
				(e)Grant
			 amount
				(1)LimitExcept
			 as provided in
			 paragraph (2), a grant under this section
			 shall not exceed $250,000.
				(2)ExceptionA
			 grant under this section may exceed $250,000 if—
					(A)all Consortium
			 members waive the limitation of
			 paragraph (1);
					(B)the Director
			 waives the limitation of
			 paragraph (1); and
					(C)the demonstration
			 project involves multiple watersheds or jurisdictions and benefits multiple
			 communities.
					(3)Matching
			 fundsStates and units of local government that receive funds
			 under this section shall contribute non-Federal funds in an amount equal to or
			 greater than 20 percent of the amount received.
				7.Funding
			(a)Authorization of
			 appropriations
				(1)In
			 generalIn addition to the funds authorized to be appropriated
			 under paragraph (2), for each of the fiscal years 2012 through 2017, there is
			 authorized to be appropriated to the Administrator of NOAA $11,000,000 to carry
			 out this Act.
				(2)Improvement of
			 LPI facilitiesThere is authorized to be appropriated to the
			 Administrator of NOAA such sums as may be necessary for payments to the LPI for
			 the purposes described in
			 section 4(e).
				(b)Availability of
			 funds
				(1)Office of Flood
			 Research and PolicyOf the
			 amounts made available under
			 subsection (a)(1) for a fiscal year, not
			 more than $2,000,000 may be used to fund the activities of the Office.
				(2)Lead Partner
			 InstitutionOf the amounts
			 made available under
			 subsection (a)(1) for a fiscal year, not
			 more than $3,000,000 may be used to fund the activities of the LPI.
				(3)Additional
			 members of the Consortium
					(A)In
			 generalOf the amounts made
			 available under
			 subsection (a)(1) for a fiscal year, not
			 more than $3,000,000 may be used to fund the activities of the members of the
			 Consortium other than the LPI.
					(B)Limit per
			 memberOf the amounts made available under
			 subparagraph (A), not more than
			 $500,000 may be used to fund the activities of a member of the Consortium other
			 than the LPI.
					(4)Grant
			 programOf the amounts made
			 available under
			 subsection (a)(1) for a fiscal year, not
			 more than $3,000,000 may be used to fund the grant program described in
			 section 6.
				8.DefinitionsIn this Act:
			(1)ConsortiumThe
			 term Consortium means the National Flood Research and Education
			 Consortium established in section 3.
			(2)DirectorThe
			 term Director means the Director of the Office of Flood Research
			 and Policy established within NOAA in section 2.
			(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(4)LPIThe
			 term LPI means the Lead Partner Institution described in section
			 4(a).
			(5)OfficeThe
			 term Office means the Office of Flood Research and Policy
			 established in section 2.
			
